Title: From Abigail Smith Adams to John Quincy Adams, 5 February 1814
From: Adams, Abigail Smith
To: Adams, John Quincy



My Dear Son
Quincy Febry 5th 1814

I was most unfortnate in not hearing, untill two Days before the Cartel from N york sailed, that there was one orderd by Goverment to take Mr Strong the consul to Sweeden, as a Special messenger. he was first to proceed to England with his dispatches for the Brtish Minister; and then immediatly to St Petersburgh. I sent my Letters to go by him, to John Smith at N york; one half hour before the post, arrived. the cartel Sailed and my Letters remain. I gave Letters, last Summer to Mr Wire appointed Consul at Reiga. he Saild, in about three weeks returnd to Boston, having been captured. what became of my Letters I have never known—about a month since, Mr Ingraham, whom you well know; was charged with many Letters for you; he also Saild and was last week returnd to N york, having been taken out of a cartel bound to England. not having obtaind permission of the President, he still has the Letter. I check myself when I feel disposed to complain that I have not Letters from you. the communication is worse than ever, which makes me lament the loss of one which would have been direct. The last Letter which I have received from you, was dated the 19th of July, and this I have already acknowledgd. The Neptune has not yet arrived. Concequenly Goverment are without communications from their Ministers. mr Gibson retaind his private Letters, but the Captain would not consent to his bringing the public Dispatches
Mr Clay, the late Speaker of the House & Mr Russel will be the Bearer of this Letter, and those which were designd for mr Strong—they will carry to you all the intelligence respecting the affairs of our Nation, which may be necessary for you to know and that with more accuracy than I can relate them: the appointment of Mr Clay in leiu of Mr Gallatin—is not a more popular measure with a certain Set in this quarter, than that of Mr Gallatin, and the uniting Mr Russel in the commission, is said by the Cavaliers, designd to defeat the whole negotiation, which I have not a doubt many wish for.
I will quote to you the Sage advise of Age and experience, from a Letter this day received by your Father from Gro’r McKean, who has of late exchanged several interesting Letters with him, upon the most friendly terms.
“A Glimmering of peace appears in the Horizon. may it be realized: by every preperation Should be made for a continuance of the war. when the British Arms have been Successfull, I have never found their Rulers, or Ministers, otherways, than haughty, rude, imperious, Nay insolent; they and their Allies have this year, been successfull, both in the North and South of Europe.”
our Nation is So elated with the prospect of Peace; that it is to be feared, that our Government will find it difficult to obtain Such  resources for carrying on the war, as they ought to posses, in order to bring it to a Speedy termination.
The Embargo, always an unpopular measure, comeing with all its deprivations at the Same time that heavey taxes are assessd, together with the—No campaign in Canady! so much relied upon, is Such a trial of the patience forbearence and Submission of the people, as will put all their virtues to the test, whilst the pens  of the Anti americans are employd in revileing our Rulers and endeavouring to create discontent, and murmurings amongst the people. they cannot yet work them up to their minds. Strict as the Embargo is, there are Some who will elude it. We are not without Henryites, and if ever Boston was the Head quarters of good principles, it has forfeited them by their opposition to the Goverment, and to the war.
I fully believe that our own goverment meet the British Government, with the most upright views, and honorable motives, that they will not make any claims beyond those which are indispensible to the support of our independence; and the rights which appertain to it.—may the British Government possess the same dissposition—but enough of this topic—
Your Sons are well. they came on fryday to make us a visit, and returnd on monday. George is deeply engaged in French. and Evening School is opend in Hingham by mr Mcdonald, son to the formerBritish Consul. this school George attends, and as he never before Studied French gramatically, he finds the benifit of it, is reading don Quixot, much to his entertainment. few Boys at 14 or 15 are larger than George at 12 & half. John begins to grow fast. his Preceptor says he is a good Latin Scholor. his mind is not So Stored with english literature as Georges was at his Age. George wants a method in his reading to render it as usefull to him, as it might be. but now like the Bee, he flies from Sweet to Sweet, always however collecting some Honey which he brings home to his Hive. he delights his Grandfather when he is at home by his readiness to find whatever Book he wants in the Liberary, and he will Sit down like an old man, to hold a conversation upon Books for an hour together. he improves Some in his hand writing, but in this Branch of his Education, he has been so deficient that he has had an aversion to Letter writing, and concequently makes no figure in it. I have conversed with him upon the Subject and he informs me that Saturday afternoon is in future, to be appropriated to composition. I will not, I cannot Say, how much your Sons lose by your absence from them. may it not be protracted beyond the present year, time which brings them forward, is hastning with rapid Steps towards the dissolution of your Parents; in one of your Fathers late Letters, he informd You that I had been Severely sick with a Lung fever. it confined me Six weeks and to this hour, I am but feebly recovering. my Health is not worse than before the fever—and my cough is gone, but I am more tender and liable to attacks of a Similar kind. I had but just left my Chamber, before your Father was taken Sick with a Similar complaint upon his Lungs—he has been confined for a fortnight: more Sick than I have known him since he had the Ague, and fever; he had never taken an Emetic from that day, untill the present, more than 20 years.
If he is able, he will write you a few Lines, but he has been obliged to put by his Book and his pen. I think him out of danger, altho he is weak and his cough Still continues.
My best Love to mrs Adams and to Charles, of whose improvements I hear with pleasure.
Altho So many Letters have miscaried, some one has met your Eye and wounded your Heart ever this for the loss of your Dear and only Sister—She is Saved from many pains which had She lived, might be prepared for her in the Bosom of futurity
“O Blindness to the future kindly given”—  ever your affectionate Mother 
A A